Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 1 of 55

FILED
IN THE UNITED STATES DISTRICT COURT UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO DENVER, COLORADO
JAN 03 2019

JEFFREY P. Guu vELL
CLERK

reer

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

v.

ESTATE OF VERNA MAE GOLZ and WILLIAM J. GOLZ,

Defendants.

 

DEFENDANT'S MOTION TO EXTEND TIME TO RESPOND TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

 

Defendant William J. Golz files this Motion solely in his capacity as a natural person for
the reasons discussed in his prior pleadings. See Doc. 120, at 1; Doc. 121, Ex. A, at 1. °

PRELIMINARY STATEMENT

Defendant (movant and petitioner in the Tenth Circuit Court of Appeals) filed a Septem-
ber-11, 2018 petition for a writ of mandamus to disqualify the magistrate and an October-16,
2018 motion for a stay and writ of prohibition to the district court. All were denied by the Tenth
Circuit's October-25, 2018 order. Appellate Case 18-1373.

Upon receipt of the Tenth Circuit's order, Defendant (applicant in the Supreme Court of
the United States) began researching and writing an application to stay district court proceedings
and its October-4, 2018 order pending Defendant's petition for a writ of mandamus or prohibition

for consideration by the Supreme Court. That application for a stay was completed on December
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 2 of 55

25, hand delivered to the Court on December 27, 2018, and added to the docket on January 2,
2019. Supreme Court docket number 18A692.

A copy of the application for a stay to the Supreme Court (Ex. A), indispensable support-
ing-documents from the application's appendices A and D (Ex. B), and an index to documents
referenced in the application (Ex. C) are provided with this Motion.

Goop Cause Exists For AN EXTENSION OF TIME

 

1. From October 25, 2018, Defendant devoted all his time to the application for a stay
through its completion on December 25. Defendant then began researching and drafting
a petition to the Supreme Court for mandamus and prohibition which (irrespective of that
Court's ruling on the application for a stay) must be completed in tandem with the re-

search and response to Plaintiff's motion for summary judgment (“Plaintiff's Motion”);

2. Defendant will be challenging (with affidavits and discovery requests) facts that Plain-

tiffs Motion has certified to the district court as true and indisputable;

3. Defendant's response will include a motion for leave to amend his answer consistent with
the district court's October-4, 2018 order, to incorporate previously unknown facts pro-
vided in Plaintiff's Motion, and to add counterclaims and claims for setoff (that could not
have been filed any earlier) predicated upon the government's acts of December 2, 2016
when its agents forcibly entered, installed a “HUD lock” on, and (asserting false claims

of ownership) searched Defendant's home.’

| Plaintiff and its counsel have stated that “Defendant's wife called the Sheriff's Office and asked them
to go to the Property[,]” Doc. 123, at 7, n.4, which is immaterial: Defendant's understanding is that the
Sheriff's Office responded to the 911 call from ADT Security Services; even if they had responded to
the later call from Defendant's wife, she did not give her permission to conduct a search nor would a

2
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 3 0f 55°

For the good cause provided above, Defendant requests an additional twenty-one (21)
days, until January 28, 2019, to respond to Plaintiff's Motion.

Duty To ConFEeR

Pursuant to D.C.COLO.LCivR. 7.1(a), undersigned Defendant certifies that he transmit-
ted a memorandum vie email to Plaintiff's counsel which concluded: “As I understand you may
be on furlough, and in the event you are, like some federal employees, prohibited from working
voluntarily, I will submit the motion with a note indicating that I did not receive your reply and
thus presume that the motion is not unopposed.” Whereas Defendant was not in receipt of an
email reply from Plaintiff's counsel by the time the motion had to be delivered to FedEx for
overnight delivery, Defendant presumes that this motion is not unopposed.

DATED this 2nd day of January, 2019.

Respectfully Submitted,

ws

William J. Golz, Ph.D.
Defendant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
Phone: (480) 816-5019

search have been permitted under the rules of plain view, exigent circumstances, or as a safety check:
Defendant and his attorney were told by the responding officer (who stated same in his report) that he
believed Phillip Cuizon and Wesley Scott who proffered the HUD Property Access Record, Doc. 64-1,
and BLM LLC work order, Doc. 64-2, supported by “Zach”, Doc. 64, at 28, J 129 and n.17, who
stated that Defendant's home had been acquired by HUD. Predicated upon those false documents and
statements to the responding officer, Messrs. Cuizon and Scott, acting as agents of the government,
conducted a search by escorting the officer through the home as they opened every door.

3
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 4 of 55

Exhibit A
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 5 of 55

No. 18A—

 

IN THE SUPREME COURT
of the
UNITED STATES

 

William J. Golz,
Applicant,

 

Cn ne ee wy . _

Benjamin S. Carson, Secretary of Housing and Urban Development,

Respondent.

 

ON APPLICATION TO STAY AN ORDER AND PROCEEDINGS IN THE
FEDERAL DISTRICT COURT FOR THE DISTRICT OF COLORADO

 

Application to Stay District Court Order and Proceedings

\

Pending Applicant’ s
_ Petition to this Court

for a

Writ of Mandamus or Prohibition

 

me -. To THE-HONORABLE SONIA SOTOMAYOR-~-: + ete

ASSOCIATE JUSTICE OF THE SUPREME COURT OF THE UNITED STATES
and | |
CIRCUIT JUSTICE FOR THE TENTH CIRCUIT

 

William J. Golz, Ph.D.
Applicant, Pro Se
29714 North 152nd Way
Scottsdale, Arizona 85262

E-mail: wgolz@alumni.lsu.edu
Phone: (480) 816-5019

 
 
 

or
:

 

Fit

ub
E

Ia OC 27 p 29

 

a all

ae
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 6 of 55 —

1

TABLE OF CONTENTS

 

Table of Appendices. ..............cccccccccccesssccceesescecesssseccecensnsececeesacesccessseseescesecaceseseesssseesersees ra
Table of Authorities.............cccccccccccsssscessseeeescecescsececssnseseseeecssseecceseeeeesaceeeeccessesnaneseceseeee ia
Tntrod ction... seeeeeeeeescceseeseecsceeensesseeseesceeseeesseesseeaueescessseessecseecseeeseeesseeseseeteeseenenees 1
Questions (1) and (2).........ccccecccssscecesssesceeesssaececeessseeecessnaeeeccenssscececceeeeceeeseseeeeeees 1
Statement of the Case.......ecceecccscccesscesseessseesssesseeeeeeeeeseeesseeeeseeessaeeesaeeseeessaeeseneeeessseesens 2
A. Factual Background.........0.0.0cccccccccccssccceesececssescseeececssscseecsessseacssecseseeseseneesenees 2
B. The Government's Claim of Right Under a Contract Contrary to Law....... 7
Proceedings Below. ...........ccccccccccssssssccessssscccesscesccesssesseeesecsscescecssscsseeuseceuecssessnsceceeeusecsee 10
A. District Court... ccc ccececscceseeesceeeceeseeeseecseeessenaeesaeeneeesceeenseseeseeeeseeecesseeesees 10
(i) Proceedings through August 2018..............cccccecccccceceeesssesseseeeeseeeceees 10

(ii) Authorities, extrajudicial source of bias,
and disqualification pursuant to 28 U.S.C. § 455... 12

(a) Authorities... ccccessseseecececceessssscsnscacsececeessssssssssssssesersess 12
(b) Extrajudicial source of DiaS................cccsecescceeeeseeeesssssseneseeeeees 13
(c) Disqualification pursuant to § 455.0000... ccecesscceeesssreeeeeees 14
B. Appeals Court.............ccccccccccccccceessccecessssceecescessccssssscceseccesnsccvecssaseassensssaeaaans 15
(i) Petition for a writ of MandamMUusS.............cecceecccccceeseesssssssesseeeeeeecceceees 16
(ii) Petition for a writ of prohibition..........0....cccccccccccesecesesssescseceneeeecceeees 23

(a) The Contract Contrary to Law vanished
when conflated with the unclean hands defense................... 23

(b) Comment: authority supports an unclean hands

defense to HUD's equitable remedy of foreclosure................ 24
(c) The district court's grant of possessory interest to HUD...... 26
Reasons this Stay Should be Granted ......cccccccescsscscccccececceeesscccccecceeseecesctssnnseccacees 28
A. A Majority of this Court is Likely to Grant the
Extraordinary Writs which Address Questions of Public Importance....... 28

B. Irreparable Harm Will Result if this Court Denies the Stay..................... 29
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 7 of 55

il
(i) The district court's order licensing the forcible entry
is a meaningful interference with Applicant's possessory

interest and an infringement of his Fourth Amendment rights......29
(ii) Any infringement of one's
constitutional rights inflicts an irreparable harm.....................:::000+ 31
Concluslon...........ccccccccccccecccceccccceecccecececeeeceesccseceeceeseeeeseeseeeeeeeeeeececenereeeesseeseceeseseceneseeanenees 32

TABLE OF APPENDICES

 

APPENDIX A
Content s..........eecccccceceeeeceeeeseeneeeececaceceesescaceeeseeaaaceseessneeeseseseeetesensneseeseeessgssaggoaganegs i
Supporting Documents................cccccceceeseceeeeeeeeeseeseeeeseeeeseeeeees sccsseessessessesseen Al-3
Notices of Errata and Exhibit 9...............cccccccccccssneceececsseeeeeesssenseceecereeeeseees A4—26
Petition for Writ of Mandamus and Exhibits 1—-8.......00. eee eeeeeees A27-111
APPENDIX B
Contents... ceesceceeeeecesnrecessseeccnnceseseeesesneeeeeseeeesseeetsseesecscasecsaeerereeeresesssseneeeseees i
Notice of Errata and Exhibit 6.....0.....0.0ccccccccscccssseceessecesenseeeeseeeesecnseeeseeeeeees B1-6
Pet. for Writ of Prohibition and Mot. to Stay and Exhibits 1-5 ............. B7-106
APPENDIX C
Contents... essesecsecseeceeeseecteeessseenesnseceneseenesnencsessseesneseseseneessnessenesesseseseenesenaneneans i
Oct.-25, 2018 Order of the U.S. App. Ct. for the Tenth Cir......................: C1-8

APPENDIX D (ADDENDUM TO SUPPORTING DOCUMENTS)
Contents... .cc.cccceecceseecccececececececececccceececerecsccescccseccesececcccceccesceneeccecsceccesecaecensceseeeees 1

Supporting Docume nts..................ccccccessssssececccceesessssnneeeceeeesesesssnseeeeseeeeeseenes D1-7
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 8 of 55

ll

TABLE OF AUTHORITIES

 

CASES
Federal

Deseret Apartments v. United States,

250 F.2d 457 (10th Cir. 1957)... ccccsccccccessseceeessssssssnnsneneeees 24—25,26
Elrod v. Burns,'

427 U.S. 347 (LOT )......ccccccccccsccccsesssececeesssneeececsseaseecsessececeeeessnaeecsecsneaeeeees 31
Free the Nipple Fort Collins v. City of Fort Collins,

237 F. Supp. 3d 1126 (D. Colo. 2017)............cccccccccessccccececeeeeeeeseeeeees 31-32
Hollingsworth v. Perry,

558 U.S. 183 (2010)... ec cecccccccscsececeesesceceecesssseaceeeecesesesseeensesssetanes 28-29
Lane v. Page,

272 F.R.D. 581 (D.N.M. 2011)... ccccecccceeeessececesssneceecessseeessesseceeeeess 22
Liljeberg v. Health Services Acquisition Corp.,

486 U.S. 865 (1988).........ccccccccccsssssscceeccecceeeesceecececeeeeceseeeeseeeeeaaes 13,15,19
Mazel v. Hopkins (In re Hopkins),

No. 7-13-11871 TA (Bankr. D.N.M. May 29, 2014)... 21-22
Moran v. Clarke,

296 F.3d 638 (8th Cir. 2002)... ccc cccssssececeesseececeeeeseeeeeeeeseenaea 15
Murchison, In re

349 U.S. 1383 (1955)... ccc cccsssseececessceceeesssceececensseeececessnaseeceesseeeeeesees 12
Potashnick v. Port City.Constr. Co.,

609 F.2d 1101 (Sth Cir. 1980)... ccc ecccssessceceessseeeeeesessnsesssneeeaeeeeess 15
Preston v. U.S.,

923 F.2d 731 (9th Cir. 1991)... cc cecccceceesseeeceeeeeeeeeeees 13,15,19,27,28
S.E.C. v. Nacchio,

438 F. Supp. 2D 1266 (D. Colo. 2006).................ceeeceeessssesseseeceeceeeeceeeceeees 26
Soldal v. Cook County, .

506 U.S. 56 (1992)... cccssceeccecceeeesssssesesseescceeeeesseesssssseeeseeees 9,23,28
Truax v. Corrigan,

257 US. 312 (V92D) oo. ceeccccccccccesssceeeessesseeeeeessaeeesesseseeeecesesueeeeessneacesees 22
U.S. Commodity Futures Trading Comm'n v. U.S. Bank, N.A.,

No. 13-CV-2041-LRR (N.D. Iowa Nov. 19, 2014)............ccccceeeeccseeeeeeeeees 26

1 Secondary citations were verified from the text of the source except as annotated otherwise.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 9 of 55 ©

lv
United States v. Jacobsen,
AGG U.S. 109 (1984)... ee ccececececcesceeeseeeceeceeeseesessseneeeeens 9,23,27—28
United States v. James Daniel Good Real Property,
510 USS. 48 (1998)... eee eeceesesescsesscesececesecessessececeeceaeeseecceransnsesss 10,23
United States v. Olander,
584 F.2d 876 (Oth Cir. 1978)..........cccccccccccesseesccececeseesssscessseveceeeceeeeeeeess 17
Williams v. Pennsylvania,
136 S. Ct. 1899 (2016)... ccc ccceeecesasecscssuuscecseseenecseeeeesansees 18
State
Cantina Grill v. City & Cnty. of Denver Cnty. Bd. of Equalization,
344 P.3d 870 (Colo. 2015)... eeceeecececesseseesesessesseseseeeeseeea 30-31
People v. Hollenbeck,
944 P.2d 537 (Colo. App. 1997)............ccceccessssececesseeeceessnnteecessssnsssesneasees 9
People v. Johnson,
906 P.2d 122 (Colo. 1995)...0...... cece cceecceecceesecesssesesssessssssssssseeeseeseceeaees 9
Stachnik v. Winkel,
394 Mich. 375 (Mich. 1975).......... ccc cccccccccccccccccccccecescececececeseeseecereeess 25-26
UNITED STATES CONSTITUTION
U.S. Const. amend. [V.i.c.ccccccccsessecessssessesssscssesecsssesessessesesecsescscsveeseseseees 9,23,28,29,31
U.S. Const. amend. Vwi. eeeeeeceeceeeeenecesceccceascesscesesctcesseeneenseees 10,12,22,23
STATUTES
United States Code
18 U.S.C. § 20D)... ccccccccccccccccceccccesccccccccccecceecccecceccecescccccesceceseceecsaacaceesceccuaaeess 9
18 U.S.C. § Boo cccccccccescccccccescssssscecessecsesecsecscasecececesecsesssssacaeeeeecesersrssssseaacecees 9
18 U.S.C. § LOOL....ceececcecssecssssseesecsssesscsaessecssecsscstessssssessesssessesseareasesessesseateceseeseess 9
28 U.S.C. § 455. eceeccccessssceceesseeeecessneececesseeeecesseneeeeceseceeeesesssssssersseeeess passim
28 U.S.C. § 455 (a)... cccccccccccsccescsesceesccescsesecevecseecuseceeecececeeceececauaensees 13,17,28
28 U.S.C. § 45 5D)... ccc ccccccccceececesesceesccesececececeveseveverseetecersceveceeeeuccsereeeesana 28
28 U.S.C. § 455 (0)... cece cccccccecccssecueececesecesesesseecceecccecececesceseeceerecesseeeneeees 15,17

Colorado Revised Statutes
Colo. Rev. Stat. §§ 13-40-101—123 0000... cece cccsccsceccsssssecesecsssaseesceseeeeeseeenenes 9
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 10 of 55

v
Colo. Rev. Stat. § 18-4-208.........ccccccccccccccccesseeeeessenseesesseeesceceeseceseseececeeereeeeeeeauseeees 9
Colo. Rev. Stat. § 18-4-501(d)........ cece ceccessceneseeeeseeeneeeneecseecenneeeeneesenseeeeseeeenseees 9
Colo. Rev. Stat. § 18-4-502...........ccccccccccccsssesssseesecnseneseeseseeetececeeesscereceeteeeeeneaueees 5,9
Colo. Rev. Stat. § 18-4-508............cccccccceeessessessecnesesenssscessseensnsnssessssseeseereeseeenenees 5,9
Colo. Rev. Stat. § 18-4-504 00... ccceccscccceccceceesssseneeesecececeessscsseaeeseaeeeeeceeeeeeeeeaeaes 5
Colo. Rev. Stat. § 38-35-11 7 ......cccccccccccccessseessesecececececceeceeeeeseceseceeeeeeeeeesseeesseeeess 9
RULES
Code of Conduct for United States Judges
Canon 3C(1)............ccccccccessesssssceesecseeessnseseseesensesesesnsesseeeeseeeeeeeaeeceecusuaseeeceeseanaetees 17
Canon 3C(1)(a)......cccccccccsscecssesceceecccceccansusnseeseeenecececceuenseseceeeceesaceesssesceceeesssseeseuees 17
Federal Rules of Civil Procedure
Fed R.Civ.P. L2(f) 0... eeccececceescessceescesseceeeeesseeeeceecseeeesaneceseeeeesessneeecensaneeeseees 21-22

OTHER

Jennifer K. Robbennolt & Matthew Taksin, Can judges determine their
own impartiality? A.P.A., Monitor on Psychology (Feb. 2010)
https://www.apa.org/ monitor/2010/ O2/jn.aspx........cccceeesseeeececececeeeseeeeeeees 18-19
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 11 of 55

INTRODUCTION

Applicant (defendant in the district court and movant and petitioner in the court of
appeals) submitted a petition for a writ of mandamus (see App. A) and motion to
stay and petition for a writ of prohibition (App. B) which the Tenth Circuit denied in
an October-25, 2018 order (App. C).’ For the past nine weeks, Applicant—who was
a public-school teacher with degrees not in law but in engineering and mathematics
—devoted all of his time to researching and writing this Application which could not
have been completed one day earlier. Appendices A and B are referenced in this
Application as a way to furnish key facts without the additional delay that would
have been incurred in preparing a draft petition to address the following questions

to the Court:

(1) Whether a federal magistrate judge can refuse
disclosure and waive his own disqualification in
a proceeding where well-pleaded facts require
discovery and trial that may reasonably lead to
charges of professional misconduct, loss of em-
ployment, disbarment, or criminal prosecution
for attorneys whom the magistrate hired and
supervised, one over a four-year period, the
other as a summer intern.

(2) Whether the district court has the jurisdiction to
grant Housing and Urban Development a pos-
sessory interest under a Colorado deed of trust
pursuant to which it can forcibly enter, change
the lock on, and search Applicant's home in vio-
lation of Colorado statute and rights this Court
has held are protected by the Constitution.

1 References to appendices are by alphanumeric page where the leading capital-letter identi-
fies the appendix in which the ordinal page is located, e.g., B17—21 refers to the seventeenth
through twenty-first pages in App. B.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 12 of 55

2

STATEMENT OF THE CASE

 

A. Factual Background

On January 18, 2002, Applicant's late-mother Verna Mae Golz entered
into a reverse-mortgage loan (the “Loan”) secured by her home at 130 Beaver Creek
Drive, Nederland, Colorado (“Home”). Notwithstanding the appraiser's report to
the lender that only the Home and Lot 19 (the “Property”) were appraised for the
$246,000 Loan, the lender also liened Lot 2—separate vacant land valued at
$103,000 for which Verna Mae received no consideration. Doc. 116, Ex. A.7*

In a 2004 drought, when Verna Mae's well ran dry, she could not bor-
row against or sell Lot 2 to drill a new well, and the Home has since had no onsite
source of potable water. Verna Mae's pleas to Housing and Urban Development
(“HUD” or the “agency’) and the lender to release Lot 2 were unavailing, until July
2011 when she initiated a lawsuit and the lender immediately released Lot 2 — val-
ued then at $14,000, half the cost of a new well — assigning the Loan to the Secre-
tary in December 2011.

Verna Mae was with Applicant's family when she died on May 16,
2014. Since that date, as personal representative and sole devisee of his late-

mother's estate, Applicant has had right of title to the Property. On May 23, 2014,

2 Documents cited by number are from Benjamin S. Carson, Secretary of Housing and Urban
Development v. Estate of Verna Mae Golz, et al. (No. 17-cv-1152) (D. Colo.).

3 On duly 12, 2016, Applicant transmitted the Loan-origination documents with appraisal re-
ports to HUD and Kevin Traskos, Civil Division Chief for the U.S. Attorney's Office for the
District of Colorado. The lender's fraud (breach) is clear on the face of those documents.

4 On April 23, 2018, a Colorado probate attorney notarized and subsequently filed a personal-
representative's deed transferring the Property from the Estate, cum onere, to Applicant.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 13 of 55

3

Applicant made the first of many requests to HUD for a payoff balance, which
agency regulations set at 95% of a (valid) appraisal performed within thirty days of
HUD's receipt of notice of a mortgagor's death (the “95% FMV”). In reply to a Sep-
tember-17 letter from Applicant's probate attorney, a HUD-headquarters adminis-
trator affixed Secretary Julian Castro's name to an October-8, 2014 letter stating
that an appraiser would contact Applicant whom could pay off the Loan at the 95%
FMV.

No appraiser contacted Applicant, whom, on November 8, 2014 wrote
to Secretary Castro again to advise that winter snows at the Property's 8,600-foot
elevation would soon make a valid appraisal impracticable. Despite, or perhaps be-
cause of, that letter HUD did not have an appraiser contact Applicant until January
2015. A HUD-appraiser scheduled an appointment which he canceled with a Janu-
ary-8 email after Applicant had advised him of the below-ground defects. Applicant
was contacted by a second appraiser on January 20 stating that HUD had directed
him to do a rush appraisal in two days, with a blizzard advisory in effect through
January 22, the Property already covered in snow, and the hand-dug well buried.’

When the snow-pack melted, HUD resumed its refusal to order an ap-
praisal, stated it would initiate foreclosure immediately, and voided and returned
Applicant's bank-verified checks tendering payment of the Loan based upon a HUD-

Roster appraiser's report paid for by Applicant. On September 8, 2015, HUD Asso-

5 HUD exempts appraisers from moving “plant life, soil, snow, ice or debris that obstructs ac-
cess or visibility.” HUD Handbook 4150.2, App. D, at D-3; https://www.hud.gov/sites/docu-
ments/41502APPDHSGH.PDF.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 14 of 55

4

ciate General Counsel for the Office of Insured Housing, Millicent Potts, refused Ap-
plicant's requests to order an appraisal stating that: “HUD has already issued its fi-
nal agency determination [the “FAD”] ... has begun its process for foreclosing on the
property and will continue the process.” HUD had threatened immediate foreclo-
sure six times by October 6, 2015.

HUD did not initiate foreclosure, whereupon its regulations would
have required performance of an appraisal and acceptance of an heir's payoff. On
May 4, 2016, Applicant wrote to the Secretary seeking redress from Ms. Potts' FAD
which violated agency regulations. On May 11, a HUD agent entered onto the Prop-
erty. On June 6, 2016, a HUD agent-returned and peered into the windows when
Applicant's son was inside. Applicant responded immediately with a June-6 cease-
and-desist letter to the Secretary.

In a letter dated nine days later, June 15, Applicant was advised that
HUD had referred the Loan for collection to the U.S. Attorney's Office for the Dis-
trict of Colorado (the “USAO”). By June 27, 2016, Applicant had transmitted 139-
pages of documentation regarding the Property to USAO Civil Division Chief Kevin
Traskos. The transmittals included notice to Mr. Traskos that Applicant's family
was occupying the Home and that HUD must not enter onto the Property again
without prior permission.

In spite of the cease-and-desist notices, HUD's agent trespassed on

July 6. On July 12, 2016, Applicant transmitted an additional forty-seven pages of
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 15 of 55

5

documentation to Mr. Traskos.£ On August 2, 2016, Applicant sent a twelve-page
transmittal to Mr. Traskos advising that HUD's July-6 entry had been a criminal
trespass, that a security alarm would be installed in the Home, and that any future
entry onto the Property by HUD or its agents without prior notice or permission
would be a criminal trespass. A84—93. That letter provided Mr. Traskos with a copy
of Colo. Rev. Stat. §§ 18-4-502—504 which defines criminal trespass. A95—96.

Two days later, on August 4, 2016, Assistant U.S. Attorneys (‘AUSA”s)
Elizabeth Froehlke and Shiwon Choe contacted Applicant whose attorney's ongoing
dialogue with the AUSAs included exchanges of emails in November. On December
2, 2016, the Boulder County Sheriff's Office (the “BCSO”) responded to an alarm
and interdicted two men, Wesley Scott and Phillip Cuizon, inside Applicant's Home.
Messrs. Cuizon and Scott, employed by HUD-contractor BLM Companies LLC
(“BLM”), had destroyed the dead-bolted storm-door, broken through the front door,
and installed a “HUD lock” to exclude Applicant's family; proffering HUD docu-
ments falsely stating that the Property was owned by HUD, the men then con-
ducted the responding officer on a search opening every door in the Home (collec-
tively, the “forcible entry”).

Over the next five months, Applicant wrote a series of letters to Acting
U.S. Attorney Robert Troyer to provide facts and make requests for an investigation
of the forcible entry. The first letter was a five-page complaint on December 25,

2016 that documented the nearly 200-pages of correspondence sent to Mr. Traskos.

6 See n.3, supra, p.2.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 16 of 55

6

On January 8, 2017, Applicant sent Mr. Troyer a sixty-one-page chronology of
HUD's multi-year pattern of acts of intimidation and oppression that culminated in
the forcible entry. See A49, J 1 to A52, § 1.

On January 11, 2017, the BCSO provided Applicant with the records
from its investigation of the forcible entry. BCSO Case 16-7379 (the “BCSO File”).
Therein, Sergeant William Manes' reported that his voice messages and emails
were not returned by HUD-supervisor John Denny or BLM-manager Tracy Willing-
ham. A67. In a January-12 letter, Applicant provided Mr. Troyer with a copy of a
December-27, 2016 email wherein Sgt. Manes had requested Ms. Willingham's re-
ply “ASAP” to discuss the “burglary/trespass, criminal mischief and other property
damage ... by BLM CO, LLC[]” A68. Eight days later, on January 20, 2017, the
BCSO Records Section provided a copy of the BCSO File to Ms. Willingham which
was delivered to the USAO Civil Division, see D1, requiring coordination among the
USAO Civil Division, BLM, and HUD—per agency policy, its Office of General
Counsel (““OGC”). See n.7, infra, pp. 7-8.

Mr. Troyer did not reply to the seventy-pages of correspondence he had
received from Applicant between December 25 and January 12, 2017. On April 27,
Applicant wrote to Mr. Troyer noting the USAO's conflict and asking that the inves-
tigation-request be transmitted to the U.S. Attorney General. In a May-3 letter,
Mr. Troyer responding through AUSA J. Chris Larson denied Applicant's requests.

Six days later, on May 9, 2017, the USAO filed the instant foreclosure action.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 17 of 55

7
B. The Government's Claim of Right Under a Contract Contrary to Law

Department of Justice attorneys are sworn to defend the Constitution,
and as officers of the court, their particularized professional-responsibilities include
not making false statements of law to a person who is not their client and acting
with candor before the tribunal. Whereas contracts, property, and constitutional
law are required coursework for every first-year law student, it cannot be dismissed
as a mistake of law when an attorney advises their client to take actions that rely
upon, or files court documents that ask the court to enforce, a contract that violates
state statute or abridges a constitutionally protected right. See B11, § 2 to B12, 9 1
and n.20.

In a June-6, 2017 letter, AUSA Choe advised Applicant that “HUD
staff’ did not “commit a criminal trespass by virtue of their entry onto the property
on December 2, 2016,” because:

“{ujpon acceleration under Paragraph 9 [of the
Deeds of Trust]’—which occurred no later than

May 16, 2014—HUD “(in person, by agent or by ju-

dicially appointed receiver) shall ntitled to en-

ter_upon, take possession of and manage the Prop-
erty[.]” Deeds of Trust J 23.

(emphasis added) (the part of the above text set in underline will be the “Lender in
Possession Clause”).
HUD, its attorneys in its OGC, its Office of Regional Counsel in Den-

ver, and the USAO Civil Division (collectively, the “Government”)’ were noticed and

7 “Per agency policy, when a Secretary Held Mortgage is referred for routine foreclosure it is
managed by Regional Counsel[,]” whereby HUD's contractor BLM would, presumably, have
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 18 of 55

8

admit that at all relevant times Applicant has had right of title to and, with his
family, has been the lawful occupant of the Property. A61, { 127. By November 10,
2017, AUSAs Froehlke and Choe had submitted their resignations to the USAO, but
the Government's court-filings continued to assert the Lender in Possession Clause
as a license for HUD's forcible entry.

In the Government's motion to strike, the agency's current attorney of
record, AUSA Jasand Mock, states that “HUD and their agents” could not have,

committed a criminal trespass, forcible entry, and
criminal mischief, and had intent to commit bur-
glary under Colorado law. None of Defendants’
claims have any merit for the simple reason that

the Deeds of Trust expressly authorize HUD to en-
ter upon and manage the property.

Doc. 71 at 18, { 1 (emphasis added). The Government's claim that the Lender in
Possession Clause permitted the forcible entry, and other violations of law concomi-
tant thereto, ask the court to enforce a “Contract Contrary to Law”:

The HUD documents fraudulently stating that the agency owned the
Property on December 2, 2016, which Messrs. Scott and Cuizon proffered to the re-
sponding officer, are in evidence in the BCSO File. D6—7. A federal employee's mak-
ing false statements with the intent of having HUD issue a work order or disburse
agency funds to pay BLM or Messrs. Cuizon and Scott to commit acts prohibited by

Colorado statute and the Constitution would violate federal law, including, but not

been “directed to carry out the forcible entry by [Regional Counsel] with the concurrence of
the agency's attorneys at the USAO.” See A52, J 3 to A55, J 1 (discussion of the facts with ci-
tations to agency policy).
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 19 of 55

9

necessarily limited to, 18 U.S.C. §§ 2(b), 3, and 1001. Whereas the forcible entry was
executed without court order, it was a per se violation of Colorado's forcible entry
and detainer act. Colo. Rev. Stat. §§ 13-40-101—123; see also § 38-35-117. The facts
alleged constitute criminal trespass, §§ 18-4-502 or 503, felony criminal-mischief, §
18-4-501(d), and second-degree burglary. § 18-4-203.°

This Court granted certiorari to Soldal v. Cook County, 506 U.S. 56
(1992), to consider whether the Soldals' Fourth Amendment rights were implicated
in an Illinois forcible entry and detainer action, executed under color of law. In IIli-
nois, like Colorado, “a tenant cannot be dispossessed absent a judgment of eviction.”
Id., at 58. Here, the Court also explained that temporarily dispossessing the Sol-
dals of their home violated their Fourth Amendment rights because a “‘seizure' of
property, we have explained, occurs when ‘there is some meaningful interference
with an individual's possessory interests in that property.’ United States v. Jacob-
sen, 466 U.S. 109, 113 (1984).” Soldal, 506 U.S. at 61. Applying the standard in
Soldal and Jabobsen, the Government's break-in, false statements of ownership,
and installation of a “HUD lock” to exclude the Golzes was a meaningful interfer -
ence and a seizure.

The Government asserts that their forcible entry and seizure of the
Home was lawful because the Lender in Possession Clause permitted “HUD ... to

enter upon, take possession of and manage the Property[.]” This Court remanded a

8 As noted in People v. Hollenbeck, 944 P.2d 537, 539 (Colo. App. 1997), “[t]he law of burglary
was designed to protect the dweller, and hence, the controlling question is occupancy rather
than ownership. People v. Johnson, 906 P.2d 122[, 125] (Colo. 1995).”
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 20 of 55

10

civil forfeiture for nearly identical language, holding that “the Government's own
submission, [claiming that] the seizure gave it the right to charge rent, to condition
occupancy, and even to evict the occupants[,]” violated the Due Process Clause.
United States v. James Daniel Good Real Property, 510 U.S. 43, 49 (1993).

PROCEEDINGS BELOW

 

A. District Court
(i) Proceedings through August 2018
On May 9, 2017, the Government filed Estate of Golz on behalf of the

Secretary who is suing in his private capacity for the equitable remedy of foreclo-
sure. See B30, at { 2. The case was assigned to U.S. Magistrate Judge Michael
Hegarty who was sole judicial-officer until April 9, 2018, when pretrial proceedings
were referred to him.

Facts alleging Mr. Traskos' and HUD Trial Attorney Zachary
Mountin's involvement in the forcible entry were documented in Applicant's filings
beginning in 2017. A38, n.28.° Applicant learned from an outside source in early
April 2018 that Magistrate Hegarty had hired and supervised Messrs. Mountin and
Traskos (the “magistrate's colleagues”). Applicant was able to independently verify
certain facts by the evening of April 15, 2018 which he documented in a memoran-
dum which upon completion at about 3:00 a.m. on April 16 he emailed to all parties
and the magistrate." The memorandum requested that the magistrate vacate the

pretrial conference scheduled for that morning at 10 a.m. (the “status conference”)

9 See also n.7, supra, p. 7.
10 The email communication complied with the magistrate's practice standards. See A80—82.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 21 of 55

11

to allow for deliberation of the facts regarding his duty to the court to disqualify
himself.

The magistrate overruled Applicant's verbal objection to holding the
status conference, A14:22—15:2, and issued a peremptory rule: “I'm not going to re-
cuse myself under any circumstances, because these are just simply not conflicts.”
A15:3-5. The magistrate proffered a dissimilar set of circumstances to which Appli-
cant replied with a clarification: “Yes, but what we're here about is decisions that
you could make as to whether or not the circumstances of this trespass were crimi-
nal, and the potential consequences to Mr. Trascos [sic] and to Zachary Mountain
[sic][.]” A15:21—-25.

On April 19, 2018, Applicant filed a motion, Doc. 100, to request that
US. District Judge R. Brooke Jackson vacate the order of reference to the magis-
trate. A70—78. The case had been assigned to Judge Jackson only ten days earlier,
on April 10. Ninety-nine docket entries had been filed over the prior eleven-months,
May 2017 to April 2018. The court filings — documenting acts of many individuals,
federal contractors, and the Government over a span of three years, 2014 to 2017,
included exhibits, inspection reports, and evidence from the BCSO File. Notwith-
standing the depth and breadth of the record, the district judge was so confident
that Applicant's motion detailing facts and the extrajudicial source of the magis-
trate's bias had no merit that he denied it in a one-sentence text entry the day after

it was filed. A30, § 2 and n.10.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 22 of 55

12

The magistrate announced at the status conference that, “a recommen-
dation [by Judge Jackson] can take six months to eight months or more to get de-
cided. And we can't afford to just let the case sit around that long. So there will be a
recommendation out within probably a week or two.” A16:4—9. When May, June,
and then July, passed, Applicant believed that with an opportunity to reflect on his
duty to the court the magistrate would come to recognize that the facts clearly dis-
qualified him and that his position was untenable. Four-and-one-half months after
the status conference, on August 28, 2018, the magistrate issued his recommenda-
tion.

Magistrate Hegarty's recommendation was not relevant in the petition
for a mandate that Applicant immediately began writing which incorporated no
facts from the trial-court record beyond May 2018 and was predicated upon the ex-
trajudicial factors and appearance of bias that had been presented in the recusal
motions submitted to the magistrate and district judge in April 2018.

(ii) Authorities, extrajudicial source of bias, and disqualification
pursuant to 28 U.S.C. § 455

(a) Authorities

This Court, in In re Murchison, 349 U.S. 133 (1955), stated that “[a]
fair trial in a fair tribunal is a basic requirement of due process. Fairness of course
requires an absence of actual bias in the trial of cases. But our system of law has

always endeavored to prevent even the probability of unfairness.” Id., at 136.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 23 of 55

13

In Liljeberg v. Health Services Acquisition Corp., 486 U.S. (1988), Jus-
tice Stevens writing for the Court stated: “The very purpose of § 455(a) is to promote
confidence in the judiciary by avoiding even the appearance of impropriety when-
ever possible.” Id., at 865. In Liljeberg, the Court affirmed the Fifth Circuit's order
vacating the final judgment of U.S. District Judge Robert Collins—a member of the
Board of Trustees for Loyola University, a third party that could have benefited
from the judge's decisions.

In Preston v. U.S., 923 F.2d 731 (9th Cir. 1991), the court noted that
the current “standard for ... recusal under 28 U.S.C. § 455 ... involves ascertaining
‘whether a reasonable person with knowledge of all the facts would conclude that
the judge's impartiality might reasonably be questioned.” Jd., at 734 (citation omit-
ted). Prior to his appointment to the federal bench in 1985, Judge J. Spencer “Letts
was ‘of counsel’ to the law firm of Latham Watkins. The law firm represented
Hughes Aircraft Company.... Although Hughes was never a party to the litigation
before Judge Letts,” id., at 732, the appeals court vacated the judge's final “judg-
ment which relieved the government of liability to the heirs eliminat[ing] any claim
the government would have had against Hughes for indemnification[,]” id., at 735,
because an.impartial observer could reasonably have inferred that the judge's opin-
ion may have been influenced by his partiality to Latham Watkins or Hughes.

(b) Extrajudicial source of bias

The facts on record indicate that the magistrate supervised Mr.

Traskos from 2002 to 2006, Al—2, and mentored Mr. Mountin as a summer intern
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 24 of 55 ©

14

from May through August 2008, A3, whereafter Mr. Mountin found employment as
a research assistant to Professor Melissa Hart" who is married to Mr. Traskos. D2.
Whatever recommendations were, or were not, involved in Mr. Mountin's August-
2008 move from employment with Magistrate Hegarty to Professor Hart, it is clear
that these people have had close working relationships.

Applicant introduced the subject of the magistrate's colleagues at the
status conference. The magistrate, without speaking their names, offered only that
“any contact I've had [was] more than 12 years ago[,]” A15:19-20, which would have
been 2006. Whether it has been twelve years or ten, or months, or weeks is imma-
terial when the question is whether an objective observer would believe that Magis-
trate Hegarty could be impartial when making recommendations and discovery de-
cisions that could provide absolution for, or result in prosecution of, Mr. Traskos or
Mr. Mountin for misconduct and crimes. The answer is obvious.

(c) Disqualification pursuant to § 455

The perception that Magistrate Hegarty may misuse his position to
protect close colleagues from consequences for participating in a crime would cer-

tainly create no less an appearance of bias in the mind of an impartial observer

11 From January to August 2018, Mr. Mountin was on hiatus from HUD clerking for Justice
Hart at the Colorado Supreme Court. A3. In November 2018, Applicant learned that while
Professor Hart was faculty adviser for The University of Colorado Law Review, Mr. Mountin
was on the Board of Editors for Volume 80 (2009), D3, and Editor in Chief for Volume 81
(2010). D4. That relationship may be only collateral but it raises questions relevant to
whether it would have been likely for Messrs. Mountin and Traskos to have conferred prior
to the forcible entry and how close these people were, or are, to Magistrate Hegarty who did
not disclose those facts for the record.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 25 of 55

15

than that Judges Collins and Letts may misuse their positions to protect the finan-
cial interests of Loyola or Hughes, respectively.

As this Court stated in Liljeberg, 486 U.S. at 866: “[I]t is remarkable —
and quite inexcusable — that Judge Collins failed to recuse himself on March 24,
1982 [when he was in receipt of actual knowledge of Loyola's interests]. A full dis-
closure at that time would have completely removed any basis for questioning the
judge's impartiality and would have made it possible for a different judge to decide
whether the interests — and appearance — of justice would have been served|[.]”
See also Moran v. Clarke, 296 F.3d 638, 649 (8th Cir. 2002) (‘We find particularly
worrisome the district court's failure to disclose this conflict himself, as permitted
by section 455(e).”).

In vacating Judge Letts' decision in Preston, 923 F.2d at 735—36, the
court quoted “the words of the Fifth Circuit that '[t]he unfairness and expense
which results from disqualification . . . can be avoided in the future only if each
judge fully accepts the obligation to disqualify himself in any case in which his im-
partiality might reasonably be questioned.' Potashnick v. Port City Constr. Co., 609
F.2d 1101, 1115 (th Cir.), cert. denied, 449 U.S. 820, 101 S.Ct. 78, 66 L.Ed.2d 22
(1980).”

B. Appeals Court

Applicant's petitions to the court of appeals for writs of mandamus and

prohibition raise separate issues and are amenable to separate discussions.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 26 of 55

16
(i) Petition for a writ of mandamus

The petition for writ of mandate submitted to the appeals court pre-
sented Question (1) which offers an uncomplicated set of extrajudicial disqualifying
factors that can be summarized as follows: Applicant's 2017 district-court filings ar-
ticulated the forcible entry in an affirmative defense and in potential counterclaims
and claims for setoff which can be added at any time consistent with facts discov-
ered during the litigation. Facts now in the trial record are sufficient to the reason-
able inference that Mr. Traskos and, possibly, Mr. Mountin had advance knowledge
of, were involved in, or have information material to the participation of other fed-
eral employees and contractors in criminal acts concomitant to torts associated with
the forcible entry. The facts pleaded, including exhibits from the BCSO File, sup-
port the inference that the Government's acts of December 2, 2016 involved crimi-
nal intent to commit felonies against Applicant's family and to violate their consti-
tutionally protected rights. These allegations merit development of a complete fac-
tual-record.

On October 4, 2018, less than a week after Applicant had responded to
the Government's objection to the magistrate's recommendation, the district judge
issued his seventeen-page order, Doc. 125 (the “October-4 order”). See B89. Absent
any fact finding, the October-4 order absolved the magistrate's colleagues of any
possible involvement in the forcible entry; consequent to that ruling, the criteria for

appearance of bias when a judge is in position to shield close colleagues from serious
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 27 of 55

17

consequences was obviated and replaced by the more-facile standard of mere ac-
quaintanceship.’”

When the October-4 order exculpated Messrs. Traskos and Mountin, it
simultaneously relieved the magistrate of any responsibility he would have had to
disclose and disqualify himself pursuant to 28 U.S.C. §§ 455(a),(e) and the Code of
Conduct for United States Judges. See Canon 3C(1)(a); and see United States v.
Olander, 584 F.2d 876, 882 (9th Cir. 1978) (“Both Canon 3C(1) and § 455(a) provide
for a judge's disqualification in any proceeding 'in which his impartiality might rea-
sonably be questioned.”); and see A5, § I, then A38—43, § III.B (providing details of
the conduct of the status conference not discussed in this Application).

The appeals court did not consider Question (2) but uncritically
adopted the district court's conclusions in whole, stating that: “As the district court
explained, the past professional relationships that Dr. Golz has identified are too re-
mote in time to suggest, without more, that Judge Hegarty is biased in favor of the
two attorneys in question.” See C6. There is, as discussed in this Application and in
the trial-court record, a great deal more which cannot be found on the face of the
pleadings and requires discovery and trial.

The appeals court's background-section, concluding with an inset 500-

word passage (the “quoted passage”) from the October-4 order, begins:

12 The objective disqualifying factors became manifest before the case was assigned to the dis-
trict judge who, on April 20, 2018, ruled that the magistrate was not biased; with regard to
that issue, the October-4 order is, by definition, an ex post facto rationale for a decision the
judge had made and published almost six months before.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 28 of 55

18

The motion to recuse was properly directed to
Judge Hegarty in the first instance. He found that
there was no conflict. At least implicitly he found
that a reasonable person, knowing all the relevant
facts, would not harbor doubts about his impartial-
ity.

C4. The record of the status conference, Doc. 126, does not support Judge Jackson's
presumption that the magistrate ever considered whether “a reasonable person,
knowing all the relevant facts, would not harbor doubts[.]” At present, “all the rele-
vant facts” are known only to the magistrate who did not utter Messrs. Mountin's or
Traskos' name prior to curtailing the discussion. The judge's presumption is also in
conflict with the magistrate's all-inclusive statement that “I'm not going to recuse
myself under any circumstances[.]” That statement admits of no interpretation and
means that the magistrate would not recuse himself even in the circumstance
where an impartial observer would conclude from the facts that there was an ap-
pearance of bias.

Nor is the magistrate's acquitting himself of bias a criterion in § 455 by
which he may waive his own disqualification. As this Court has noted: “Bias is easy
to attribute to others and difficult to discern in oneself.” Williams v. Pennsylvania,
136 S. Ct. 1899, 1905 (2016). “As noted by Judge Richard A. Posner in his book How
Judges Think (Harvard University Press, 2008), '[w]e use introspection to acquit
ourselves of accusations of bias, while using realistic notions of human behavior to

identify bias in others.”

13 Jennifer K. Robbennolt, J.D., Ph.D., and Matthew Taksin, J.D., University of Illinois College
of Law, Can judges determine their own impartiality? A.P.A., Monitor on Psychology, Vol. 41,
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 29 of 55 —

19

The quoted passage then goes on to “note as well that Mr. Traskos is
not counsel of record in the present case[,]” which is not germane to the issue in
question: in Preston, the heirs first motion to disqualify Judge Letts was submitted
to Judge Terry Hatter, who “denied the motion because ‘as [the heirs] readily admit,
Hughes [is] not a party to [the] action; the only defendant is the United States.” 923
F.2d at 732 (citation omitted). Citing to Liljeberg, the court in Preston, pointed out
that “[t]he Supreme Court has never limited recusal requirements to cases in which
the judge's conflict was with the parties named in the suit.” 923 F.2d at 735.

1 6

The quoted passage continues that Mr. Traskos' “only relationship
with the case documented by Dr. Golz [is] that in June, July and August 2016 Dr.
Golz sent letters to him, as the Chief of the Civil Division[,]” which is misleading in
that the judge omits to mention that court documents and exhibits show that Appli-
cant sent hundreds of pages of correspondence to Mr. Traskos over three separate-
months entreating him to stop his agency client from trespassing and peering into
the windows of Applicant's family's Home.

The district court's conclusive ruling, absent any discovery, that Mr.
Traskos could have had no foreknowledge of, or involvement in, the December-2,

2016 acts requires the presumption that Mr. Traskos was dismissive of his profes-

sional responsibilities. As Civil Division Chief, Mr. Traskos is a supervisory lawyer

No. 2, p. 24 (Feb. 2010). (“Psychologists have shown that individuals experience an illusion
of objectivity: People believe they are objective (Pyszczynski and Greenberg, 1987), see them-
selves as more ethical and fair than others (Messick et-al., 1985), and experience a ‘bias
blind spot,' the tendency to see bias in others but not in themselves (Pronin et al., 2004));
https://www.apa.org/ monitor/2010/ 02/jn.aspx.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 30 of 55

20

whose responsibilities for this set of facts included: advising his agency client of Ap-
plicant's cease-and-desist letters; counseling HUD to discontinue its pattern of ille-
gal behavior; and providing direction to his subordinate civil-division attorneys, in-
cluding reviewing and approving pleadings, especially when the government's legal
position involves a significant question of law as it does with respect to the forcible
entry into Applicant's Home:

AUSA Choe's June-6 letter to Applicant stated that the Lender in Pos-
session Clause permitted the Government's forcible entry. Following AUSA
Froehlke's and Choe's resignation from the USAO in 2017, AUSA Mock became the
USAO Civil Division's advocate for that position in court documents and in his offi-
cial correspondence to Mr. Mountin and Applicant. Infra.

Although Applicant provided citations to statutes that had been vio-
lated, AUSA Mock continued to file documents urging the court to enforce the deed
of trust to license the forcible entry. Even if it were not implausible to propose that
both AUSAs Choe and Mock would put at risk their professional ethics by advocat-
ing for illegal contract-rights, without Mr. Traskos' knowledge and support, the
USAO's unremitting defense of the Contract Contrary to Law would nonetheless
raise significant legal issues and a host of questions, including:

¢ Whether there were discussions between HUD's
OGC, its Office of Regional Counsel in Denver,
and the USAO Civil Division preceding the
forcible entry and, if so, who took part in, and
what was the substance of, those discussions;
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 31 of 55

21
« Whether HUD's OGC, its Office of Regional

Counsel, or the USAO were involved in making
the false statements that caused HUD to issue
the work order and HUD Property Access
Record that Messrs. Cuizon and Scott proffered
to the responding officer. D6—7;

¢ Whether Messrs. Cuizon and Scott were told to
expect local law-enforcement (since Mr. Traskos
had been advised that the Home was alarmed)
and for what were they told to facilitate the
warrantless search;

¢ Who the individual was that identified himself
on the phone to the responding officer as “Zach”
who then falsely stated that the Home had been
acquired by HUD and purchased by BLM. A62,
n.17;

¢ Whether Colorado HUD-supervisor Mr. Denny
and BLM-manager Ms. Willingham were in-
structed not to return Sgt. Manes' voice mail
and email messages and, if they were, who told
them to obstruct the BCSO investigation. A62, {
130 and A638, n.18.

Answers to the above questions, and many others, are needed to find the facts mate-
rial to this case which would remain hidden if one were to accept the district court's
false-premise that it has surmised all findings of disputed fact and conclusions of
contested law from a Rule 12(f) motion. In Mazel v. Hopkins (In re Hopkins), No. 7-
13-11871 TA, at *6—-7 (Bankr. D.N.M. May 29, 2014), the district court reviewed the
authorities and standards for motions to strike, noting that:

[NJumerous judicial decisions make it clear that
motions under Rule 12(f) are viewed with disfavor
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 32 of 55

22

by the federal courts and are infrequently granted.
Thus, in order to succeed on a Rule 12(f) motion to
strike surplus matter from an answer, the federal
courts have established a standard under which it
must be shown that the allegations being chal-
lenged are so unrelated to the plaintiff's claims as
to be unworthy of any consideration as a defense
and that their presence in the pleading throughout
the proceeding will be prejudicial to the moving
party. Wright & Miller, Federal Practice and Proce-
dure: Civil 3d §1380, n.11 and accompanying text
(footnotes omitted). This standard is accepted in
New Mexico. See Lane [v. Page], 272 F.R.D. [581,]
587 [(D.N.M. 2011)] (citing Wright & Miller and
compiling cases).

Rule 12(f) and the jurisprudential standards surveyed in Mazel are subordinate to
the constitutional principles of due process. Chief Justice Taft, writing for the
Court in Truax v. Corrigan, 257 U.S. 312 (1921), offered this admonition regarding
the imperative of rendering judgment only after inquiry and trial:

The due process clause requires that every [woman
and] man shall have the protection of his day in
court, and the benefit of the general law, a law
which hears before it condemns, which proceeds not
arbitrarily or capriciously but upon inquiry, and
renders judgment only after trial, so that every citi-
zen shall hold his life, liberty, property and immu-
nities under the protection of the general rules
which govern society. ... “This is a government of
laws and not of men [and women],” “No [woman or]
man is above the law,” are all maxims showing the
spirit in which legislatures, executives and courts
are expected to make, execute and apply laws.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 “USDC Colorado Page 33 of 55

23

Id., at 332.

Declining to exercise oversight in mandamus, the appeals court
adopted the October-4 order which declared the question of the magistrate's bias
moot because all necessary findings of fact and law had been inferred from a motion
to strike which circumvents requirements of due process and the intent of § 455 as
this Court has articulated them.

(ii) Petition for a writ of prohibition

(a) The Contract Contrary to Law vanished when conflated
with the unclean hands defense

The appeals court did not address Question (2) on whether the district
court has jurisdiction to grant a possessory interest to HUD under the Lender in
Possession Clause which would permit the forcible entry.’* Conflating that question
with the separate issue of whether it was error -for the district court to strike un-
clean hands as a legally insufficient defense to a HUD foreclosure, the appeals court
made the following misstatement:

The crux of Dr. Golz’s second petition is a claim of
error in the district court’s granting of the Secre-
tary’s motion to strike his affirmative defenses, in
particular his unclean-hands defense based upon
the alleged forcible entry.

14 Applicant's October-16, 2018 motion to stay and petition for writ of prohibition cited to this
Court's opinions in Soldal, Jacobsen, and Good Real Property in support of the requested re-
hef of “a writ prohibiting the district court from ....issuing opinions and orders that license
the [G]overnment's contravention of ... that right [Applicant's] family shares with all citi-
zens ‘to be secure in their persons, houses, papers, and effects' (U.S. Const. amend. IV).”
B18, J 1 and n.34.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 34 of 55

24

C7, at J 3. There is no occurrence of the words “affirmative” or “defense” in the peti-
tion, because, as discussed in both the petition to the appeals court and in this Ap-
plication, granting HUD a possessory right under the Contract Contrary to Law has
consequences that reach far beyond the clean hands doctrine.

Whereas the appeals court introduced the issue of the unclean hands
defense, and where the elimination of that defense is consistent with the magis-
trate's precluding a trial of the forcible entry to shield his colleagues, it has rele-
vance to the questions Applicant will present to this Court in a petition and thus
merits the comment below.

(b) Comment: authority supports an unclean hands defense
to HUD's equitable remedy of foreclosure

The appeals panel stated that Magistrate Hegarty had “set forth his le-
gal analysis and concluded, as a matter of law, that 'unclean hands is not a valid de-
fense to HUD foreclosure.” C3, | 4. The magistrate's one-paragraph analysis cited
to three cases which are inapplicable to Estate of Golz and disregarded applicable
countervailing-authority which includes a published Tenth Circuit opinion:

In Deseret Apartments v. United States, 250 F.2d 457 (10th Cir. 1957):

“The United States, acting for the Federal Housing Commissioner, brought [an] ac-

tion against Deseret Apartments, Inc., to foreclose a real estate and chattel mort-

gage on certain housing units constructed by Deseret.” Jd., at 458. The Tenth Cir-
cuit stated that, “unless the Government did something which in good conscience it

should not have done, or failed to do something fair dealing required it to do, it
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 35 of 55

25

comes into court with clean hands and is entitled to the equitable relief it obtained.”
Id., at 458.

Even if one were to disregard HUD's refusal to order an appraisal from
May to December 2014, its attempt to conduct an invalid appraisal in January
2015, its refusal of Applicant's tender of payment and six foreclosure threats in
2015, and the trespasses and invasion of privacy in 2016, what remains is the
forcible entry which entailed falsification of a work order to facilitate a break-in,
search, lock change and seizure of Applicant's family's Home. That alone would

constitute “something which in good conscience [HUD] should not have done,”

whereby “the Government may not invoke the aid of a court of equity if for any rea-
son its conduct is such that it must be said it comes into court with unclean hands.”

Id., at 458.

Where Deseret Apartments makes the unclean hands defense applica-
ble to a HUD foreclosure in the Tenth Circuit, that defense to a suit by the federal
government seeking contract rights as it does in Estate of Golz is supported by a
body of established law. See B30, {| 3; B53, {| 1 to B54, | 2. The Michigan Supreme
Court noting the general rule of equity that “[n]o citation of authority is necessary
to establish that one who seeks the aid of equity must come in with clean hands[,]”
observed that the “United States Supreme Court captured the essence of the maxim
when it said: The clean hands maxim is a self-imposed ordinance that closes the

doors of a court of equity to one tainted with inequitableness or bad faith relative to
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 36 of 55

26
the matter in which he seeks relief[.]” Stachnik v. Winkel, 394 Mich. 375, 382-83

(Mich. 1975) Gnternal quotation marks and brackets omitted).

Even in government-enforcement actions, the District of Colorado has
neither held that unclean hands is legally insufficient nor has it allowed it to be
thwarted with a motion to strike. In S.E.C. v. Nacchio, the court noted that “un-
clean hands ... cannot be adjudicated on the face of the pleadings, and must there-
fore await development of a more complete factual record.” 438 F. Supp. 2d 1266,
1287 (D. Colo. 2006). In U.S. Commodity Futures Trading Comm'n v. U.S. Bank,
N.A., No. 138-CV-2041-LRR, at *63, n.17 (N.D. Iowa Nov. 19, 2014), the court noted
that, in the enforcement case it was trying, a higher standard applied to unclean
hands as compared to “Deseret Apartments, Inc., [which] was not in the context of a
government enforcement action pursuant to a congressional mandate to serve the
public interest.”

(c) The district court's grant of possessory interest to HUD

The Government asserts that it did not “commit a criminal trespass by
virtue of its entry onto the property on December 2, 2016,” because Verna Mae
signed deeds of trust that incorporated the Lender in Possession Clause, which
reads, in relevant part:

Lender[*] (in person, by agent or by judicially ap-
pointed receiver) shall be entitled to enter upon,

take possession of and manage the Property and to
collect rents of the Property[.]

 

15 The Secretary of HUD is defined as the Lender on the Second Deed of Trust. Doc. 31-5, at 2.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 37 of 55

27

Doc. 31-5, at 8, { 23 (emphasis added). In his recommendation, the magistrate em-

braced the Government's position, stating that:

I do find it compelling [ ] that the deeds of trust ex-
plicitly provide HUD with the right to enter and

manage the Property],]

B83, { 2 (emphasis added) which would avert a trial of facts of the forcible entry
and thus preclude any adverse consequences for the magistrate's colleagues. Cf.
Preston, 923 F.2d at 735 (“The existence of the indemnification clause also defeats
the government's argument that denial of the recusal motion was harmless error.
The judgment which relieved the government of liability to the heirs eliminated any
claim the government would have had against Hughes for indemnification.”).

In adopting the magistrate's recommendation, the district judge

stated:

The “trespasses” and “forcible entry” appear to
have been consistent with the deed of trust, pro-

vided that HUD’s decision to terminate its at-
tempts to obtain an appraisal was reasonable[,]

(emphasis added), i.e., if the agency's executive decision to refuse Applicant an ap-
praisal is deemed reasonable, that condition would be sufficient for the deed of trust
to authorize HUD to violate Applicant's family's rights that are protected by Col-
orado statute and the Constitution.

In Jacobsen, Justice Stevens writing for the Court noted that “[w]hile
the concept of a 'seizure' of property is not much discussed in our cases, this defini-

tion follows from our oft-repeated definition of the ‘seizure’ of a person within the
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 38 of 55

28

meaning of the Fourth Amendment — meaningful interference, however brief, with
an individual's freedom of movement.” 466 U.S. at 114, n.5 (citations omitted). In
Soldal, the Court stated that “[w]hat matters is the intrusion on the people's secu-
rity from governmental interference. Therefore, the right against unreasonable
seizures would be no less transgressed if the seizure of the house was undertaken to
collect evidence, verify compliance with a housing regulation, effect an eviction by
the police, or on a whim, for no reason at all.” 506 U.S. at 69.

Whereas the reasonableness of HUD's decision to refuse Applicant an
appraisal does not provide a sufficient condition for the Government to violate Ap-
plicant's family's constitutionally protected rights, the October-4 order denying Ap-
plicant the protection of the law is bias where “[s]ection 455(b) [is applicable as it]
also describes situations that create an apparent conflict, because it provides exam-
ples of situations in which a judge's ‘impartiality might reasonably be questioned’
pursuant to section 455(a).” Preston, 923 F.2d at 734 (citations omitted).

REASONS THIS STAY SHOULD BE GRANTED

 

A. A Majority of this Court is Likely to Grant the Extraordinary Writs
which Address Questions of Public Importance

The preceding arguments were provided to support the thesis that a
majority of the Court will vote to issue the extraordinary writs. E.g., see
Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (“To obtain a stay pending the fil-
ing and disposition of a petition for a writ of mandamus, an applicant must show a

fair prospect that a majority of the Court will vote to grant mandamus[.]”).
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 39 of 55>

29

In Hollingsworth, the Court stated that it “will issue the writ of man-
damus directly to a federal district court 'only where a question of public importance
is involved, or where the question is of such a nature that it is peculiarly appropri-
ate that such action by this court should be taken.” 558 U.S. at 190 (citation omit-
ted). The issues before the Court in this Application go to the district court's in-
tegrity, its jurisdiction, and its ministerial duty to afford to all parties the protection
of the laws. These are significant public-policy questions which are appropriately
addressed in a petition for a writ of mandamus and prohibition to the Court.

B. Irreparable Harm Will Result if this Court Denies the Stay

(i) The district court's order licensing the forcible entry is a mean-
ingful interference with Applicant's possessory interest and an
infringement of his Fourth Amendment rights

Up to this point, the discussion has focused on arguments for the peti-
tions for extraordinary writs. As a matter meriting separate treatment, Applicant
requests a stay of the district court's October-4 order which infringes constitutional
rights the Court has held to be protected and imposes a particularized, continuous
harm upon Applicant that is beyond pecuniary measure. A brief summary of facts
will illustrate some of the manifest consequences of the constitutional harm.

Following the Government's forcible entry, Applicant's son Will gave
up his college scholarship to live in Nederland where he would be available to meet
law enforcement at the Property in the event of a repeat break-in by HUD's agents.
In 2017, Annette Golz (Applicant's wife and Will's mother) required a series of re-

constructive surgeries for melanoma. She was recovering in December 2017 and
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 40 of 55

30

wanted her family together for the holiday. On December 6, Applicant emailed Mr.

Mountin and AUSA Mock whom replied in a December-7 email, copying Mr.

Mountin, that “HUD has a contractual right under the Deeds of Trust to enter upon

and manage the property.” See D5.

On October 5, 2018, Will was in Arizona visiting his parents when Ap-
plicant received an email from AUSA Mock transmitting a copy of the October-4 or-
der stating that “[t]he 'trespasses' and ‘forcible entry' appear to have been consis-
tent with the deed of trust[.]” Given the brazenness of the Government's past acts
and its unrelenting claims of a contractual right to forcibly enter and seize the
Golzes' Home, Will boarded a flight back to Colorado on October 7 to protect the
Property (where Will was unable to visit his mother on December 25 who has a pro-
cedure scheduled at an Arizona-hospital on December 27, 2018).

Whereas state law determines possessory interest for the circum-
stances in Estate of Golz, it is appropriate to look to the Supreme Court of Colorado,
which, in Cantina Grill v. City & Cnty. of Denver Cnty. Bd. of Equalization, 344
P.3d 870 (Colo. 2015), provided the following guidance:

We note that, in the real property context, a posses-
sory interest necessarily connotes an interest that
is exclusive. Cf. Black's Law Dictionary 1353 (10th
ed. 2014) (defining possessory interest as ‘[t]he
present right to control property, including the
right to exclude others, by a person who is not nec-
essarily the owner'); Restatement (First) of Prop. § 7
(1936) (defining possessory interest as 'a physical
relation to the land of a kind which gives a certain
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 41 of 55

31

degree of physical control over the land, and an in-
tent so to exercise such control as to exclude other
members of society in general from any present oc-
cupation of the land’).

Cantina Grill, 344 P.3d at 874, n.1.

The October-4 order stated that if “HUD’s decision to terminate its at-
tempts to obtain an appraisal [in 2015] was reasonable” the deed of trust could give
HUD the right to (the June-6 and July-6, 2016) trespass and to the (December-2,
2016) forcible entry when it installed a “HUD lock” to exclude the Golz family. The
district court's order that HUD could have a possessory interest enforceable by
strong hand is a meaningful interference with Applicant's possessory interest and
pursuant to this Court's opinions a seizure and thus an infringement of Applicant's
Fourth Amendment rights. No person should have to suffer these harms and no
court should be permitted to impose (or license) them.

(ii) Any infringement of one's constitutional rights inflicts an ir-
reparable harm

The title of this section is paraphrased from Free the Nipple Fort
Collins v. City of Fort Collins, 237 F. Supp. 3d 1126 (D. Colo. 2017), where the dis-
trict judge cited for authority to Elrod v. Burns, 427 U.S. 347, 373 (1976), which was
also quoted for the “holding that the denial of a constitutional right 'for even mini-
mal periods of time, unquestionably constitutes irreparable injury'[,|” and that “any
time the government denies a person a constitutional right or protection, that per-

son's injury is serious.” Free the Nipple, 237 F. Supp. 3D at 1134.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 42 of 55

32

As the court goes on to explain in the same passage, but quoting from
Federal Practice and Procedure, 11A Charles Alan Wright et al. (8d ed. 2014), when
“an alleged deprivation of a constitutional right is involved ... most courts hold that
no further showing of irreparable injury is necessary[,]” § 2948.1, and when “plain-
tiff is claiming the loss of a constitutional right, courts commonly rule that even a
temporary loss outweighs any harm to defendant and that a preliminary injunction
should issue[,]” § 2948.2 (parentheses omitted). Free the Nipple, 237 F. Supp. 3D at
1134,

CONCLUSION

Applicant requests a stay of district‘ court proceedings in Estate of Golz
pending this Court's consideration of a writ of mandamus or prohibition to address
questions of the district court's bias and its issuing of orders consistent with that
bias that are contrary to law. Applicant also requests an immediate stay of the dis-
trict court's October-4 order which licenses actions by HUD which infringe Apph-
cant's rights that this Court has held to be protected by the Constitution.

DATED this 25th day of December, 2018.
Respectfully Submitted,

B

William J. Golz, Ph.D.
Applicant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
E-mail: wgolz@alumni.lsu.edu
Phone: (480) 816-5019

 
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 43 of 55

CERTIFICATE OF SERVICE

 

I hereby certify that I will transmit the foregoing Application to Stay an Order and
Proceedings in the Federal District Court for the District of Colorado, prepared as required
by Rule 33.2, to Thiel Press for hand delivery of three copies to the police booth at the
North Drive of the Supreme Court building. I further certify that I will send one copy each

to the following parties (via the manner indicated in parentheses):

Solicitor General of the United States Hon. R. Brooke Jackson

Room 5616 United States District Judge
Department of Justice Alfred A. Arraj U.S. Courthouse, A938
950 Pennsylvania Ave., N.W. 901 19th Street

Washington, DC 20530-0001 Denver, Colorado 80294

(Priority Mail) (Priority Mail)

I further certify under penalty of perjury that the foregoing is true-and correct. Executed

on this 25th day of December, 2018.

S

William J. Golz, Ph.D.
Applicant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
E-mail: wgolz@alumni.lsu.edu
Phone: (480) 816-5019
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 44 of 55

Exhibit B
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 45 of 55

Colorado Bar
Association (acai
NN ‘@ i FE CBA-CLE is ihe nonprofit educational arm of the

  
 

Colorado Bar Association and the Denver Bar Association.

4 . 1 :
® ~- Seminars ~ Homestudies Practice Area ¥ New Lawyers * | CLE Pass
i

 

About / Faculty & Authors 7 Info

 

 

Michael E. Hegarty
U.S. District Court. (D-CO)

Honorable'Michael Hegarty is a graduate of Kansas State University (B.A. 1982, cum faude, Phi Beta
Kappa) and the University of Kansas School of Law (:D. 1986, Order of the Coif}, He was on the editorial:
board of the Kansas Law Review. His education includes one year of graduate study at Justus Liebig.
Universitaet in Giessen, Germany. Judge. Hegarty clerked for U.S. District Judge Dale Saffels (District of

. Kansas) from 1986-88. Following this judicial clerkship, Judge Hegarty worked as an Associate Attorney with
the Washington, D.C. law firm-of Arnold & Porter from 1988-90. His primary:areas of practice were
environmental and antitrust law.. In 1990, Judge Hegarty transferred to the Denver office of Arnold &
Porter, where his practice centered on envirénmentaland natural resource law and securities fraud. In
1992, Judge Hegarty became an Assistant U.S, Attorney:in the District of Colorado. His areas of practice
included defending the United States and its agents in civil litigation, including employment discrimination,
personal injury, federal appeals, Administrative Procedure Act suits, natural resource law, immigration
cases, Social. Security disability cases, Privacy Act/FOIA, prisoner habeas and Bivens.claims, and other.
constitutional torts. He became the Chief of the Civil Division of the U.S. Attorney's Office in 2002 and |
femained in that position until 2006. On February 15, 2006, Judge Hegarty was sworn in as a United States
‘Magistrate Judge for the District of Colorado. He was reappointed for a second term of eight years effective
February 15, 2014. |

I eer eee ere ee eee

 

 

 

(06/18)

 

Hegarty, Michael E., United States Magistrate Judge. Faculty & Authors, Colorado
Bar Association, CLE, (Nov. 7, 2018), available at https://cle.cobar.org/About/Fac-

ulty-Authors/Info/CUSTOMERCD/30055

Al
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 46 of 55

Colorado Bar
Association CBA Home
N ‘é i a CBA-CLE !s ihe nonprofit educational arm of the

Colorado Bar Association and the Denver Bar Association

 

Fi

& Seminars. ¥ Homestudies ° Practice Area ~ New Lawyers + + CLE Pass:
¢

ae

ciated gene

g

’ About 7 Faculty & Authors /-Info

mn Ne ee eR Ee ee pee, noes “een or ~

 

Kevin T. Traskos

US Attorney's Office - District.of Colorado

KevinTraskos, Esq., is the Chief of the Civil Division at the United States Attorney's Office for the District of
Colorado, where he manages attorneys who represent the federal government in civil lawsuits brought by
or against the government. Kevin graduated from Yale University in 1992 and from the University of
Michigan Law School in 1995. From 1995 to 1997 he’served as‘a law clerk in the’ Southern District of New
York for the Honorable Louis Stanton, JHe practiced as a civil litigator for several years at Arnold & Porter in |
|Washington, D.C. and Denver before joining the United States Attorney's Office in 2002. Since joining the
office, he has handled a wide variety of cases and has received a number of awards, including winning the
Attorney General's Award, the Department of Justicé's ‘highest award,:three times. He has servedias a
Director on the Board of the Faculty of Federal Advocates. He has’also served on the U.S. District Court's
Committee on Conduct from 2011 to’ 2016, and served as that Committee's Chair from 2014 to 2015.

 

 

 

(19/17) " . |

fee Teamwear nna a ceca ——— rameter na a ce mene
'

Traskos, Kevin T., Chief of the Civil Division, United States Attorney's Office for
the District of Colorado. Faculty & Authors, Colorado Bar Association, CLE, (Nov. 7,

2018), available at https://cle.cobar.org/About/Faculty-Authors/Info/CUSTOMERCD/
259440
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 47 of 55

ig ass as

eed Le aie ES bs

 

ided-Dovice Leyorts? - Ex-Med dev rep butts $5.4M reviyr senior care business.- naw!

 

§
i
t
é

:
g
t
i
i

 

 

Zach Mountin a Hoo

Trial Attorney at HUD University af Caforado Schaot
af Law

Denver. Cotorade "
‘See contact info

28 492 connections

 

 

oman wa A ia

Experience
‘ms HUD
fa

<8) Byts 4 mos

& Trt Attomey
Many 2012 ~ Presert - 6 yes 7 ros

2 Attorney dudvinor
Sep 201 - May 2072 - 9 mos

 

¥ Legal Honors Attorney
fay 2070 ~ Aug 20174 - Vor domo

Law Clerk to Justice Melissa Hart

Colcrado Supreme Court
Jan B12 — Aug 2018 -$ mos

[@]

 

Law Clerk
Reilly Pornar LLP
feisy 2000-~ bn 218 - tp 2 mee

Ss

pI

Editor-in-Chief
University of Colorado Law Review
Feb 2008 - May 2048 - 1 yr 4 mes

Gr University of Colorado Law School: Juvenile Law Clinic
Pape mas
* Student Attorney

Auag 2008 ~ Moy 2006 - 10 mor

* Research Assistant for Prot. Melissa Hort
Aug 2006 ~ Mor 2006 - 6 mos

Summer intem -
Oisrkt of Colcrado, Chambers of Magistrate Judge Michael Hegarty |

feay 2008 — natg 2003 4 nae L

 

 

 

 

Mountin, Zachary P., HUD Trial Attorney. Linked-
In, (Nov. 7, 2018), available at https://www.linkedin
.com/in/zmountin/
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 48 of 55

This is Google's. cache of http://;www.uswestretiree.org/Media/2007/022407_01:htm. It isa snapshot of the page as it
appeared on Oct 1,:2018.21:51:38 GMT. The current page could have changed:in:‘the meantime. Learn more.

Full version Text-only version View source
Tip: To quickly find your search term on this page, press Ctrl+F or 96-F (Mac) and use the find bar.

AUSWR

Tue Associarion or US West Remeces

 

    
 

Nacchio case mantra: Keep it simple

Prosecutors want to make sure jury understands story
By Jeff Smith

Rocky Mountain News

Saturday, February 24, 2007

U.S. vs. Joe Nacchio prosecution team at a glance

 

¢ Kevin Traskos, assistant U.S. attorney for Colorado

Age: 36

Education: Yale University, University of Michigan Law School

Career: Assistant U.S. attorney for Colorado since 2002 and deputy chief of the civil division

since 2006.

Key cases: This week defended the U.S. Commerce Department in an ‘employment
discrimination allegation. Has been representing the National Archives in connection with the

housing of documents related to the civil litigation over the 1999 Columbine school shootings. i

 

¢ Kevin Traskos is married to Melissa Hart, a University of Colorado associate law professor
and a granddaughter of the late Archibald Cox Jr., Watergate special prosecutor.

Jeff Smith, Nacchio case mantra: Keep it simple, U.S. vs. Joe Nacchio prosecution
team at a glance, Rocky Mountain News (Feb. 24, 2007); viewed (Nov. 27, 2018),

http://webcache. googleusercontent.com/search?q=cache:qgVGqgLHH4RwJ:www.
uswestretiree.org/Media/2007/022407 01. htm &hl=en&gl=us&strip=0&vwsrc=0

D2
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado

Home> LR-VG6-802

LOLORADOLAW

Oxtary: BOuLbUA

LR-V80-BOE
Volume 80 Board of Editors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Managing Editor Editor-in-Chief
{STEPHANIE N. GADDY BRENT N. JORDHEIM
‘ \ Production Editors Articles Editors

: | NANCY A. FIFZGERALD JONATHAN M. ALLEN (Lead}

: i (lechnica} JON. W. GREVILLIUS

‘ ' BRENNA A. BRACKETT MELANIE L. JORDAN

} ; LINDSAY L. VANGILDER

Casenote & Gomment Editors

i JESSICA A. BLACK

: LEANNE B. HAMILTON

i ALEXANDER R. KERR

i TIFFANY A. TODD

( Resource Editor

JAIME E. SCHULER

k

: Associate Editors

i SAMUEL BACON EMILY HOLMES ELIAS QUINN

( KIMBERLY CORTEZ- SCOTT HUMPHREY'S SEAN RATLIFF

i

i RODRIGUEZ REBECCA KLYMKOWSKY JENNIFER ROSENTHAL
: DEREK FREEMAN JONATHAN LANGER ANDY ROTTMAN
MELANIE GAVISK MATTHEW MORRISON BRITTA STUNKARD

: ANNE HARRINGTON KIMBERLY PERDUE

THOMAS ARANY ATHARINE GRAY NORMA PLACHE

: CAROUNE BESS GORDON HADFIELD GARIN RAMIREZ

: JOHN SOWLIN i JENNIFER HEAD SARAH RECTOR

: KELLY CRANDALL i MICHAEL KOPP JEFFREY REZMOVIC
: RYAN DAY i ISTEN LARSON, MEGAN RHODES.

. SCOTT DRUSCH | [ZACHARY MOUNTIN KIMBERLY ROY

| KEITH FEVURLY | MICHELE MULHAUSEN CATHERINE RUHLAND
, DANIEL FREDRICKSON | ANDREW PETROSKT ASHLEY SPICER

: STUART GILLESPIE \ SAMANTHA PJESKY KERRY VAN DER BURCH
: :

Office Manager

MARTHA UTCHENEKC

 

 

The University of Colorado Law Review, vol. 80, 2009;
viewed Nov. 23, 2018, https://www.colorado.edu/law/Ir-

v80-boe

 

Page 49 of 55

D3
@ Admissions Academics Research Careers About

Roma > UF-W51-E0E

LR-V81-BOE

Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado

Bye ra

 

Volume 81 Board of Editors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[PROE MeuiSSA HART]

JENNIFER R. HEAD \CACHARY PR MOUNTA
| Production Editors i Articles Editors
| SAMANTHA M. PJEEKY | DOUGLAS O. EDWARDS (Lead)
(Technical ' KEITH M. EDWARDS
KATHARINE M. GRAY KERRY J. VAN DER EUPCH
| MICHELE K. MULHAUSEN |
Casenote & Comment Editors
RISA N, BOROVIKOK
JOHN M. BOWUN
KELLY 8. CRANDALL
CATHERINE R. RUHLAND
Resource Editor
ANDFEW S. PETROSKI
Associate Editors
THOMAS A. ARANY DANIEL K_ FREDAICKSON | NORMA At ALACHE
CAROUNE T BESS STUART C_ GILLESPIE CARIN J. RAMIREZ
i YAN P DAY GORDCN M. HADFIELD SARAH L RECTOR
SCOTT Ve. DSUSCH ASHLEY TT. HARPEMGTON | JEFFREY M1. PEZMOVIC.
GRAMT R. FEVURLY MICHAEL A KOPP i MEGAN D. RHODES
KRISTEN L. LARSON | KIMBERLY M. ROY
i
@ENIAMIN A ASEM JOHN CG. HOELLE LOUIS 2. SAVAGE
DAVID PL ANDERSSON MECHAEL Y. LEY i JAMES FL SILVESTAO
ANDFEW MM. BECHEL LOGAN R. MATIN i SIERRA PR. SMITH
KYLE FL BLACKMER BRYAN MOCUTCHEON | CHARLES 4 SOMMERS
i ANNA DRONZEK MATTHEW &. MONTGCIMERY | RACHAEL §. TOLL
| JSREMIAM J. FARRELLY ANNA-LISA MLILUS ; DEREK L TURNER
: SARAH &. FISCHMAN ENILY NL NATION i JEFFREY M. YAN DERVEER
KATHARINE A. GEATH JUSTINE M. FIERCE j OSATRY B. VILNER
KATHIOMNME PR. GLEESON ERIC L. ROBERTSON ' EDWIN G WINSTEAD
5 SARAH M. HART ALEX SAN FILIPPO-ROSSER | ANDREAS 3S. VAOKLUTCH
L f
Office Manager
i MARTHA UTCHENIK
Faculty Adviser

 

 

The University of Colorado Law Review, vol. 81, 2010;
viewed Nov. 23, 2018, https://www.colorado.edu/law/Ir-

v81-boe

Page 50 of 55

D4
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 51 of 55

Date December 7, 2017
From William Golz, Ph.D.

To Zachary Mountin, Esq.
Jasand Mock, Esq.

Via Email
Re December-7, 2017, 11:54 a.m., email from Mr. Jasand Mock.

Dear Messrs. Mountin and Mock:

In the subject email, to which this letter is attached, Mr. Mock states that the Department of
Housing and Urban Development (“HUD”) “has a contractual right under the Deeds of Trust to
enter upon and manage the property[,]” which would, at most, apply to “vacant or abandoned
property.”

As detailed in my correspondence to HUD and the US Attorney's Office for the District of
Colorado — see, e.g, Amended Answer to Amended Complaint, ECF 64 §§ 122-131 — even if
my late mother's signature were to have given HUD as the lender the right to break into her
occupied home while she was alive — which it did not under state law and there is no basis for
federal preemption — whether my family were to be regarded as the Property owners or as tenants
of the estate, HUD was not permitted to forcibly enter into our home absent their complying with
HUD policy (HUD Handbook 4000.1, III.A.2.s.viii) and the Colorado Forcible Entry and
Detainer statute (C.R.S. § 13-40-101 et seg.) which require completion of a foreclosure sale and
a court order. HUD's forced entry complied with neither and was an intentional and unlawful
entry into the “dwelling of another” which is felony trespass (C.R.S. § 4-502) chargeable against
the person or persons that issued the order for, or provided aid and advice to facilitate, the
December-2, 2016 break-in at the Property.

The proposition that “HUD has a contractual right under the Deeds of Trust to enter upon and
manage the property” when it is occupied is self defeating. As you know, any contract clause,
including in the Deeds of Trust, that purports to require or permit any act that violates a statute,
especially a criminal statute, is unenforceable and void as to that clause ab initio. It is not,
however, my intent to educate you in the law with this letter, and the matter of the legal status of
HUD's forced entry is now before the court in HUD's judicial foreclosure action and will be
again in our court action under the Federal Tort Claims Act.

The reason for my email to which you replied was to request your assurance that HUD would
not break into our home again so that I could calm my wife Annette whose condition, as I have
explained, is fragile, due in large part to HUD's trespass at our Property one year ago. Annette,
checking my email because I was out of town, read your statement that HUD had “a contractual
right under the Deeds of Trust to enter upon” her Property and became very upset.

Sincerely,

yes

William Golz, Ph.D.

D5
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 52 of 55

Exhibit C
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 53 of 55

INDEX TO DOCUMENTS REFERENCED

 

Page({ or n)
Stay/Appendix Doc/Pages
S(JL)/A84—93 & A95—96.... ee eececesccsceseeseesseneesseseesevsnsseenesecsesescnseessasesseseseneneeensneeseeeeenees 81, Ex.G
O(YL)/A49S 2... eee eeeeeeecscecnceseescesccenesseneessecessesceseesnessesseeseesessnesessneneeaseacensesseseeeeseeesneenetenes 90/36
O(Y2Z AGT... eeceecceseceeeeececnecceensteccecscesnecseessessueeseeseesnecsnecseeesesenseaeesseseneeeuecesenseeneesenesscatesses 64, Ex. C
O(Y2)/A68....... ee eeeescesceeceecesecesesscsneeceenecstessusceesensessesseseesneuaessesaceaecseeseeaeesesacseeeeeeaesaeeneteneeaees 64, Ex. D
OCY2)/D1 eee eeeeeeescceeeseesncsecenececenevstenseneesessesssesseaaeacesessceeessseacenecaeeseeeseseecseeasensenassnenssensensenes 71, Ex.7
TQL) BULL 2... cece eccsceeceeesssessceseeseesseeeessseesseeeesaee Mot. Stay and Pet. Writ of Prohibition'/5—6
B(QI/AGL oe ee eeeneeeeeseeereseeeneneessececesecosscesseesssaeeatenecsseeeessesscecesaneseeesenessssssseneseusseeseseeneesaees 64/27
8 (93/67... se eeeseeseeeessecesceeeseneetesscsnsserenevessnesssseesnsesevasesevansareseeesenseverseesneeerensesseees 64, Exs. A& B
B (11. 7)/AS2—S5.o oe eecesecssecsceceesceccsseceensnesseesceseeseesesaessesacecsessessesseeseceenesseesesseeesesseasenseaseaeensees 90/6-9
LO(G2)/B30....... ee eeeeeeeecceseeeeeecseeseeensueesetesesevaceeeenseseeesasesesanensecetensssesseesesaneaesneneseseseeeseeeseneeenetes 124/4
LO(Y3)/A38......eecesececcecceessceseceeseessessesseeceseesseneesneseesseseseesseeeaeeseeeseeseanes Pet. Writ of Mandamus?/12
LO (11. 10)/A 80-82... eee eeceesesceeecssessceecencesceseeseenecsensnerseensseesecsesecseeseeeceeseseeseessererseeeneoens 100, Ex. A
LUZ VAL 4-15 0c ccccceseesceesessesseseecsssreesecseeseenesaseseeseesceseecssscesnecsesseeaeeseeneeeuenseeseeseseeenees 126/6-7
LU (GB V/A 70-78... eee eececeececescesceccenecceeesceacsaesccsceacaneneceenesececsaescessensaeansaeeaecseneeaceneceseseeernteases 100/all
LA(Y3 VAB0L ec esescessscesseesneesssecsencesesesseeseeesesessecseecesseeseeseneensaeeesecenseeess Pet. Writ of Mandamus/4
LICL )/AL6... eee eeeeeeeccsseeeceneesreseessesesssesseresasesssnesseseessssessnsuesenssssersesesseeatesssoreneseseecseeseteess 126/10
V3 (GB V/A 12... eee eeeeseeeeeecneneeneecesecescenecssesecsnsseescesseseeeneneeenecaeeseeeaeeseneseaseneeenreeas (See Ex. B, supra)
VAY D2. eee ceeeseeseeseneneneteneeseenecseseensessenseseseseaeeeseseceesaceaceseaeeceessanseaeeeseees (See Ex. B, supra)
LAY 2 VAIS eee eeseesceseeceseesceecsecersecsceseesesneeceassncacenssnesacesesseseeseassseatensceessensseeseseessssseaseetenees 126/7
V4. LIAB. ececcecceeseececeesessenseessececesseessessecsceseeesecssesseesaeeeeeseeeeesseeesseeeenseess (See Ex. B, supra)
L6(92)/B89.... ee ececcescsscecesececessesssesesseccessseseesecssestensescessessessssnesesaecseessesseseesecseestecsseecseseatenss 125/all
17(92, Line 7)/A5 then (see Delow)............ccccesseescestsessteeeseeeees Errata to Pet. Writ of Mandamus*/2
17(92, Line 7)/A3 8-43... cecccesessescecseseeeseeeesseeseeetenecnneessuesneenseeens Pet. Writ of Mandamus/12—17
17(9]2, Lime 7)VA3 8-43 0... eeeeeeeceeceeceeeeceeceeecesececeenneecsseensenetsasensaes Pet. Writ of Mandamus/12—17
1 7(9B)/CO.... eeeeceeeeeeeseeeresceetenerenceccensensenecssececssenesscessenaeeesnessnecseseereeseesosensaneseeeneess 10th Cir. Order*/6

1 Appellate Case 18-1373, Docketed Oct. 16, 2018.
2 Appellate Case 18-1373, Docketed Sept. 11, 2018.
3 Appellate Case 18-1373, Docketed Oct. 25, 2018.
~ Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 54 of 55

V8(GL)/C4... ee eeeecccesecesescesseeesenssssescnsesseeseenecseessenecsecssenssanesseeseansesscssenseaceaaseneesereneees 10th Cir. Order/4
QA (QL )MDO—7 oes eteeeseseecceseeeceseeeteernesesscenseeeseenseessessesseensesessnesesensensenseasensesaeesees 64, Exs. A&B
QUCGVVAG2.. eee ccesccsseseesceecensesseesesseseeseesseesecsnessenseseessssseueesauseceoesaseneeacesseeseeseasessnseasaneseesnees 64/28
ZU(GYIVAG3... oe eeceesceeeseessescesreeceescssesseescsseescesessecseenesssesesscesesssesseusecseesessecsnereseneeesseenseaeceneesseees 64/29
23(N.14)/BIB.... cee ccccccsecesseesnscesseesstcneeesaecesseeseetseseeeesns Mot. Stay and Pet. Writ of Prohibition/12
DAY I/CT....ceccecccsccscssceeesseeseceneescscesseesesscesesaeeaesaseneeseesesssesesacesseasenseseseesnesnenaeeeneees 10th Cir. Order/7
DA(YB/C3...ceeeececeeceesceccesecscesecsccneeesesneensceesessecseesseseeacenesseeeseseesesaeeaeenesssenecsaeeess 10th Cir. Order/3
25(93)/B30.......ececescessceseecesecesecscessesneseescesesseasessesenscecseeaseseeaeeaeeaessseesecsesaeesesarenaeesseeesaees 124, Ex. A/4
25(93)/BS3-54.. ee eeeeseeececesceeeeeesteacsccecsueceesseneseesseaescenseseeassnesseaseasecensesesseaecaeeesseceesaes 121, Ex. A/5—6
QT(QL)/B83.... ee eescescessesceneceessceescnsesscescensesesaecsnssassassneseescenseesesetsaeeasesseseeseesseneseeeeeeeseneseneeeeseess 118/19
BO(Q LDS «0... eeceecccssecseceseeesecsceessesseesneessessesasessesseesaecsseessenesenseseesesseeeeseessatesseeessa (See Ex. B, supra)

4 Appellate Case 18-1373, Docketed Sept. 17, 2018.
Case 1:17-cv-01152-RBJ-MEH Document 129 Filed 01/03/19 USDC Colorado Page 55 of 55

CERTIFICATE OF SERVICE

I hereby certify that I will transmit the foregoing by FedEx Overnight for delivery to the
Clerk of Court whom will send notification of such filing to any party who has entered an

appearance in this matter to the email addresses on file with CM/ECF.

DATED this 2nd day of January, 2019.

B

William J. Golz, Ph.D.
Defendant, Pro Se

29714 N. 152nd Way

Scottsdale, Arizona 85262-6942
Phone/Facsimile: (480) 816-5019
